Citation Nr: 0833420	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to an initial rating in excess of 50 percent 
for bipolar disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1975 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran failed to report for a Board video conference 
hearing which was scheduled in May 2008.  

The issues of entitlement to service connection for PTSD, 
entitlement to an initial rating in excess of 50 percent for 
bipolar disorder and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the veteran if any further action is 
required on his part.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran does not have any form of hepatitis to include 
hepatitis A.  


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for hepatitis.  Specifically, the 
discussions in the February 2004, December 2004 and July 2005 
VCAA letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

While no longer required, the Board also notes that the July 
2005 VCAA letter expressly notified the appellant that he 
should submit any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish the degree of 
disability or an effective date for the hepatitis claim.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for hepatitis, any 
questions as to the effective date to be assigned are 
rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Additional evidence was submitted by 
the veteran's representative in 2008 and this evidence has 
not been reviewed by the RO in connection with the hepatitis 
claim.  The documents, which consists of VA outpatient 
treatment records, are devoid of any evidence pertaining to 
the hepatitis claim.  A review by the RO of these documents 
is not required in order to accurately evaluate the hepatitis 
claim as it is not pertinent.  In an April 2007 statement, 
the veteran's representative reported that the veteran had 
stated his case completely.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Entitlement to service connection for hepatitis.

In January 2004, a claim of entitlement to service connection 
for hepatitis A was received.  The veteran's representative 
reported that the veteran worked in Japan and the South 
Pacific as a coroner, using sharp instruments on corpses.  
She opined that the veteran contracted a blood disorder 
(hepatitis A) as a result of his duties as a coroner while in 
service.  Initially, the Board notes there is no evidence in 
the veteran's military records which indicates that he had 
any training as a coroner.  The veteran has not alleged such 
duties.  He reported that he was a corpsman on a ship.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

There is evidence in the service treatment records which 
indicates that the veteran was exposed to hepatitis A but 
there is no evidence in the service treatment records 
documenting when the exposure occurred nor an actual 
diagnosis of hepatitis A (or any other form of hepatitis).  A 
December 1976 service treatment record shows that the veteran 
was found to be HAA (hepatitis associated antigen) positive 
in September 1976.  It was written in the record that there 
were no previous symptoms of hepatitis and there was no 
confirmed diagnosis of hepatitis.  The author noted that the 
veteran may still have the antigen and, if so, he was a 
carrier for the disease.  A January 1977 service treatment 
record reveals the veteran was found to be HAA positive.  
This evidence, however, does not demonstrate the presence of 
hepatitis.  It is a laboratory finding and not a diagnosis.  
The term "disability" means an impairment of earning capacity 
resulting from a disease or injury.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  "Injury" is defined as "damage 
inflicted on the body by an external force."  Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing 
Dorland's Illustrated Medical Dictionary 901 (29th ed. 
2000)).  "Disease" means "any deviation from or interruption 
of the normal structure or function of a part, organ, or 
system of the body." Id. at 1384 (citing Dorland's at 511).  
These tests results do not document the presence of any 
underlying pathology.  Without underlying pathology, VA 
cannot recognize the test results as a disease entity for 
purposes of compensation.  38 C.F.R. Part 4.  

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  In the current case, there 
was no diagnosis of hepatitis at the time of the veteran's 
discharge or for many years after discharge from active duty.  
This evidence weighs against the claim.  

There is post-service evidence which references hepatitis in 
various forms but this evidence is insufficient to grant 
service connection for hepatitis A or any other form of 
hepatitis.  

The veteran was hospitalized from September 1998 to November 
1998.  Medical records from this hospitalization includes 
diagnoses of hepatitis A and history of hepatitis A.  These 
purported diagnoses, however, are unexplained and are 
therefore lacking in probative value.  Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].  There is no reference to any 
hepatitis test results nor any other indication that the 
disorder was based on current physical examination as opposed 
to being based on a history provided by the veteran.  

Testing conducted in September 2003 revealed that the veteran 
was found to be positive for HBCAB (hepatitis B core 
antibody) and HBsAB (hepatitis B serial antibody).  A March 
2004 record reveals that the veteran was found to be HBsAB 
and HBCAB positive but liver functions were normal.  It was 
written that the veteran had the disease and recovered.  The 
veteran reported he was a medic in service where he was 
exposed to blood and he was told he had a positive hepatitis 
test.  An April 2005 VA clinical record includes the 
annotation that that veteran had hepatitis B and also had 
immunities based on June 2002 and March 2004 lab tests.  This 
evidence does not demonstrate the presence of hepatitis.  It 
consists of positive laboratory tests and references to the 
veteran having had hepatitis in the past.  The laboratory 
findings are not a diagnosis of a current disability.  The 
annotation that the veteran "had the disease and recovered" 
is insufficient to grant service connection.  This evidence 
is the equivalent of a diagnosis of a history of hepatitis B.  
It does not document the current existence of hepatitis B.  
This is insufficient to grant service connection.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].

A February 2004 VA clinical record includes the annotation 
that the veteran was concerned about his hepatitis B status.  
The veteran was informed by the author that he was not a 
carrier and had no antigen present.  The author wrote that 
the veteran did carry hepatitis antibodies but never did get 
hepatitis.  This evidence weighs against a finding that the 
veteran currently has any form of hepatitis.  

A July 2004 VA clinical record includes an Axis III 
assessment of history of hepatitis B.  This evidence does not 
document the current existence of hepatitis and is 
insufficient on which to base a grant of service connection.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].

The Board finds the evidence to be given the greatest 
probative weight with regard to whether the veteran currently 
experiences any form of hepatitis is the report of a 
September 2004 VA examination.  The examiner observed that 
the veteran was found to have a positive hepatitis A antigen 
indicating previous infection in November 1976 during active 
duty.  The examiner noted that the veteran had had no 
previous symptoms of hepatitis and no diagnosis was given at 
that time.  The antigen was reported to still be positive in 
January 1977.  The examiner observed that hepatitis A testing 
was conducted in September 2003 which was interpreted as 
being normal.  Liver function was normal at that time.  
Testing was positive for hepatitis B surface antigen and 
HBsAB.  The examiner interpreted these findings to indicate 
that the veteran had had past exposure and protection from 
hepatitis B but no chronic disease.  The examiner noted that 
the veteran had not received the hepatitis B immunoglobulin 
series.  The examiner opined that the veteran apparently did 
not have any residuals of hepatitis A or chronic liver 
disease.  The examiner noted that the veteran was not being 
treated for liver disease and had no symptoms of liver 
disease.  There was no history of transfusions before 1992, 
hemodialysis, tattoo, or body piercing, but there was 
occupational blood exposure in service and previous high-risk 
sexual activity.  The diagnosis from the VA examination was 
that the veteran was exposed to hepatitis A at some point 
prior to November 1976.  The examiner opined that it was 
possible that the veteran was exposed prior to service and 
remained asymptomatic.  The examiner noted that one does not 
get hepatitis A virus from blood exposure as in hepatitis B 
and C, but almost exclusively from the fecal/oral route (such 
as contaminated food, water, milk and shellfish).  The 
examiner found that the veteran does not have hepatitis A or 
residuals of hepatitis A.  The examiner noted that the 
veteran was more recently found to also have been exposed to 
hepatitis B through the sex or blood route, but opined that 
he could only speculate as to when the veteran acquired the 
virus.  The examiner specifically found that the veteran does 
not have any chronic form of hepatitis or liver disease at 
the time of the examination.  

The Board finds the report of the September 2004 VA 
examination was based on a review of all the evidence of 
record including a review of pertinent laboratory studies.  
While the examiner noted the veteran's reports of exposure to 
blood while on active duty, he reported that hepatitis A was 
not caused by exposure to blood.  Furthermore, the examiner 
affirmatively determined that the veteran did not have any 
form of hepatitis at the time of the examination.  This 
examination was conducted specifically to determine the 
existence and etiology of any hepatitis as opposed to the 
positive findings of the existence of hepatitis which were 
included in clinical records which pertained to treatment.  
Based on this report, the Board finds that the veteran does 
not currently have any form of hepatitis to include hepatitis 
A nor any residuals of the disorder.  

The veteran has not asserted, and the record does not 
indicate that there was continuity of symptomatology of 
hepatitis from the time of his active duty service to the 
present.  38 C.F.R. § 3.303(b).

Even if the Board had found that the evidence of record 
documents the current existence of hepatitis, there is no 
competent evidence of record which links any currently 
existing hepatitis to the veteran's active duty service.  No 
health care provider has provided any evidence of such a link 
and the veteran has not reported the existence of such 
evidence.  

There is also evidence of record which indicates that the 
hepatitis, if currently existing, was due to factors other 
than military service or was due to the veteran's abuse of 
drugs.  This would negate service connection based on 
misconduct.  To this effect, an award of compensation 
benefits premised on substance abuse is expressly precluded.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d).  A March 1992 VA 
clinical record indicates the veteran reported he consumed 
intravenous ("IV") drugs while in the military and his wife 
was an IV drug user.  He also reported that he had tried 
cocaine the previous month.  A March 1993 VA clinical record 
indicates the veteran reported that he used cocaine.  A June 
1998 record from Social Security Administration indicates the 
veteran reported that he had used IV heroin, IV opiates, 
nasal cocaine and IV amphetamines in the past.  However, in 
June 2002, the veteran completed a hepatitis C questionnaire.  
He denied any blood transfusion prior to 1992.  He 
specifically denied using IV drugs and also denied having 
another person's blood on him.  He reported he had had 
multiple sexual partners.  He denied hemodialysis, tattoos, 
body piercings, and intranasal cocaine use.  He also denied 
unexplained liver disease and abnormal liver enzyme tests.  
He reported he drank a lot of alcohol.  A June 2002 VA 
clinical record indicates that the veteran had risk factors 
for hepatitis C which were multiple sexual partners and a 
history of intemperate alcohol use.  In April 2005, the 
veteran completed a hepatitis questionnaire.  He denied the 
use of intravenous drugs, intranasal cocaine, high risk 
sexual activity, tattoos, and body piercings.  He denied ever 
sharing a toothbrush or razor blades.  He denied blood 
transfusions.  He reported that he was exposed to 
contaminated blood or fluids in his position as a health care 
worker.  The change in the veteran's self-reported history 
also calls into question the probative value of the history 
due to the conflicting statements.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.  
Where, as here, the preponderance of the competent evidence 
consisting of the service and post-service medical records 
does not show the existence of chronic hepatitis for which 
service connection is sought (and hence, no evidence of a 
nexus between any such disability and service or a service-
connected disability), there can be no valid claim for 
service connection.  See Gilpin v. West,  155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such does not provide any 
basis for allowance of the claim.  While the veteran may 
believe that he currently has hepatitis or residuals of 
hepatitis that are related to his military service, the 
preponderance of the medical evidence weighs against this 
allegation.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layman without the appropriate 
medical training or expertise, the appellant simply is not 
competent to render an opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  The veteran's assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that service 
connection for hepatitis A must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for hepatitis is denied.  


REMAND

In August 2008, the veteran's representative submitted 
numerous VA clinical records dated from January 2007 to 
October 2007.  This evidence includes psychiatric treatment 
records including diagnoses of bipolar disorder and PTSD.  
The evidence has not been reviewed by the RO and the veteran 
has not waived RO review of the evidence.  The Board further 
notes that a VA psychiatric examination was conducted in June 
2007.  The only statement of the case or supplemental 
statement of the case pertaining to the veteran's PTSD claim 
is dated in March 2007, prior to the date of the examination.  
The report of the June 2007 VA examination has not been 
reviewed by the RO in conjunction with the veteran's PTSD 
claim.  Thus, to avoid any potential prejudice, the RO 
(actually, the AMC) must consider this additional evidence 
prior to the Board's adjudication of the claims pertaining to 
mental disorders.  See 38 C.F.R. §§ 19.31, 20.1304(c); 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board finds that the claim of entitlement to TDIU is 
inextricably intertwined with the claims of entitlement to 
service connection for PTSD and entitlement to an increased 
rating for bipolar disorder.  As such, it must also be 
remanded.  

In light of the necessary processing discussed above, and in 
order to further ensure due process to the veteran, the 
RO/AMC upon remand will be directed to conduct the necessary 
development with regard to the veteran's increased rating 
claim to ensure compliance with a decision promulgated by the 
Court after the rating decision which gave rise to this 
appeal, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the holding in Vazquez-
Flores v. Peake, provide the veteran with 
a notification letter that includes the 
following: 

a)  Notice to the veteran that he 
must provide, or ask VA to obtain, 
medical or lay evidence 
demonstrating a worsening or 
increase in severity of his service-
connected bipolar disorder 
disability and the effect that 
worsening has on his employment and 
daily life; 

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 
4.130, Diagnostic Code 9432 with 
respect to the rating of mental 
disorders and of the fact that his 
rating will be determined by 
applying the relevant Diagnostic 
Code; and 

c)  Examples of the types of medical 
and lay evidence that the claimant 
may submit, or ask VA to obtain, 
that are relevant to establishing 
entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the 
disability or exceptional 
circumstances relating to the 
disability.

2.  After ensuring that the requested 
action is completed, re-adjudicate the 
claims, specifically considering all 
evidence added to the record since the 
most recent statement or supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case which 
addresses all evidence received since the 
last prior supplemental statement of the 
case pertinent to each issue still on 
appeal.  Thereafter return the case to the 
Board if all else is in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


